Hi H< i'.i Hí ❖ H< H< Hi Hi
The petitioner was rejiresented by Attorney George E. Hall and the respondent by Attorney Eichard W. Baker. It was agreed that the accident happened on January 28th, 1923, and that the petitioner had returned to work oil March 18th, 1924, and that he had been paid compensation up to that date. It was further agreed that the formal petition had not been filed until March 19tli, 1925, more than one year after the last payment of compensation.
It was argued on behalf of the petitioner that the failure to file the petition sooner was because of a mistake on the part of the secretary in the office of the attorney for the petitioner, and that this should not bar the petitioner in his claim.
However, after considering all the facts in this case, it appears clear that the terms of the Compensation law in regard to the statute of limitations are mandatory, and, therefore, that under the facts of this case the petition should be dismissed as not having been filed within one year after the accident or within one year after the last payment of compensation.
Accordingly, it is hereby ordered that the petition be dismissed, without costs to either party.
.Chablbs E. Gobbi,nt, Deputy Commissioner.